Citation Nr: 1545954	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-17 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cardiac disability (claimed as ischemic heart disease), to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to a cardiac disability and as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Denver, Colorado Department of Veteran Affairs (VA) Regional Office (RO).  In September 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently has ischemic heart disease that is related to his exposure to herbicides in service.  Critically, the Joint Service Records Research Center (JSRRC) issued an August 2010 determination conceding herbicide exposure based on service travel records indicating he had visited Than San Nhut Air Base in Vietnam in 1972.  Thus, a critical question in this appeal is whether the Veteran currently has ischemic heart disease; if so, service connection would be presumptively established pursuant to 38 U.S.C.A. § 1116.  See also 38 C.F.R. § 3.309(e).  A November 2010 VA opinion from Dr. Conaway indicates that he does not have ischemic heart disease, noting the only documented cardiovascular pathologic condition was hypertension at the time.  The Veteran subsequently submitted private X-ray reports indicating "calcified aortic atherosclerosis" in September 2009.  While a May 2012 supplemental medical opinion from Dr. Conaway indicates no change in the November 2010 opinion, it does not address the September 2009 diagnosis of calcific aortic atherosclerosis, and whether such constitutes ischemic heart disease.  Critically, governing regulations provide that ischemic heart disease includes atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery.  See id.  Therefore, a new examination is needed to provide diagnostic clarification.

The Veteran also alleges that he has hypertension which is also related to his exposure to herbicides in service.  He has also alleged that his hypertension is secondary to his cardiac disability, and also possibly related to food consumed during his military service.  The record includes a JSRRC determination which concedes exposure to herbicides based on travel itineraries indicating the Veteran visited Vietnam in 1972, and several medical records confirming the Veteran has hypertension.  However, VA examinations and opinions of record do not discuss whether or not such hypertension may be related to service (to include as a result of herbicide exposure or food consumed), or whether such might be related to any other cardiac disability found, nor is there any other medical evidence bearing on the etiology of the Veteran's hypertension.  Therefore, the Veteran's hypertension must also be addressed by the examination on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA treatment the Veteran has received for his hypertension.

2. Then, arrange for an appropriate examination of the Veteran to assess the nature and likely etiology of his cardiac disability and hypertension.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should respond to the following:

a. Please identify, by medical diagnosis, each cardiac disability entity found.  Specifically, please indicate whether or not the Veteran has an ischemic heart disease, to specifically include atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery.  The examiner must specifically consider and discuss, as necessary, the significance of the September 2009 private X-ray report from Rocky Mountain Radiologists indicating calcific aortic atherosclerosis.

b. If the Veteran is found to have a cardiac disability other than ischemic heart disease, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include as due to herbicide exposure during service?  Such exposure should be presumed.

c. With respect to the Veteran's hypertension, the examiner should respond to the following:

i. Is it at least as likely as not (a 50 percent or better probability) that his hypertension is due to herbicide exposure during service?  Such exposure should be presumed.  The examiner is advised that the National Academy of Sciences concluded there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.
 
ii. Is it at least as likely as not (a 50 percent or better probability) that his hypertension is related to foods consumed during military service?

iii. If the Veteran is diagnosed with another cardiac disability that is determined to be related to service, including herbicide exposure, is it at least as likely as not (a 50 percent or better probability) that his hypertension is caused or aggravated by such cardiac disability?  The opinion must address aggravation.

All opinions must include complete rationale considering and discussing supporting factual data and medical literature as appropriate.

3. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

